Pottle, J.
.Th~ coitrt is without jurisdiction of a bill of exceptions cornplaining solely of tile refusal of the trial judge to permit a demand for ti~ial in a criminal case to be entered upon the minutes. Sharpe v. State, ante 212 (73 S. E. 33). Upon motion of the plaintiffs in error, directic~n is given that the copy bill of exceptions in each of the fdregoing ~ses, which has been filed in the office of the clerk of the trial court, ~ay operate as exceptions pendente lite.
Writs of error dismissed, with direction.